Case 9:20-cr-80013-KAM Document 33 Entered on FLSD Docket 02/02/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 20-80013-CR-MARRA

  UNITED STATES OF AMERICA

                 Plaintiff,

  v.

  DUSKO BRUER,

              Defendant,
  _________________________________/

       ORDER ON UNITED STATES OF AMERICA’S AGREED MOTION FOR PRE-
                           SENTENCE PAYMENT

         THIS CAUSE, coming before the Court on the United States of America’s Agreed Motion

  for Pre-Sentence Payment, the Court having reviewed the Plaintiff’s Motion, and being otherwise

  fully advised in the premises, it is hereby:

         ORDERED AND ADJUDGED that the Government’s Motion to Authorize Pre-Sentence

  Payment by the Defendant is GRANTED.

         Defendant is permitted to make pre-sentence payments to be applied against anticipated

  criminal monetary penalties. All pre-sentence payments shall be made to Clerk of Court, United

  States District Court, Southern District of Florida located at 400 North Miami Avenue, Room

  8N09, Miami, FL 33128. The Clerk of Court is authorized to accept and hold such funds on behalf

  of the Defendant in the Court’s Registry. Upon entry of judgment and imposition of criminal

  monetary penalties, the Clerk of Court is to withdraw and apply the funds to the criminal financial

  obligations imposed against the defendant as provided by the judgment and in accordance with the

  Clerk’s standard operating procedures.
Case 9:20-cr-80013-KAM Document 33 Entered on FLSD Docket 02/02/2021 Page 2 of 2




         DONE AND ORDERED in Chambers at West Palm Beach, Florida this 2nd day of

  February, 2021.



                                            KENNETH A. MARRA
                                            UNITED STATES DISTRICT JUDGE
  cc: Counsel of Record
